Dismissed and
Memorandum Opinion filed December 2, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00695-CV
____________
 
DIONNE Z. WILLIAMS, Appellant
 
V.
 
WELLS FARGO BANK, N.A., Appellee
 

 
On Appeal from the County Court at Law No. 1
Jefferson County, Texas
Trial Court Cause No. 116264
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed July 16, 2010.  The
clerk’s record was filed August 4, 2010.  No reporter’s record or brief was
filed.
            On October 14, 2010, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before November 15, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Seymore, Boyce, and Christopher.